Title: To Thomas Jefferson from Henry Daniel, 22 July 1801
From: Daniel, Henry
To: Jefferson, Thomas


               
                  Sir.
                  Philada. 22nd. July 1801
               
               Having been disappointed in my application to the Comissioners in this City it is therefore necessary that I shou’d have a Copy of the Judgement obtained in my favour against the Commonwealth of Virginia in Dunwoody County.—
               The Judgement was obtained in April 1798.—The Copy is to be directed to the Governor of Nova Scotia.
               I am Sir with due Respect Your Obdt.
               
                  
                     Henry Daniel
                  
               
            